Roby, J.
The judgment of the Knox Circuit Court herein was affirmed without an opinion at the May term. Appellant has filed a petition for a rehearing, and a brief thereon, in which he attacks the constitutionality of §17 of the act of 1901, in so far as it permits the affirmance of causes without written reason. Acts 1901, p. 565, §1337q, Burns 1901. The determination of the question thus made is with the Supreme Court. It is not the purpose of this court to exercise arbitrarily its power, nor to exercise it at all in this respect, except as justified by the character of the appellant’s contention.
In the case at bar, appellant’s propositions made in his original brief are fully disposed of by the opinion of the Supreme Court in the following cases: International, etc., *360Assn. v. Wall, 153 Ind. 554; Security, etc., Assn. v. Elbert, 153 Ind. 198; Ripley v. Mutual, etc., Assn., 154 Ind. 155.
The petition for a rehearing is overruled.